Order entered December 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00285-CV

           IN THE INTEREST OF C.F.M. AND B.C.M., CHILDREN, Appellant

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-02559

                                           ORDER
       Before the Court is appellant’s December 2, 2016 motion for rehearing. Appellee is

requested to respond to the motion by December 27, 2016. A ruling on appellant’s motion will

be made after the time for appellee to respond expires.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE